IN THE UNITED STATES COURT OF APPEALS
                                          United States Court of Appeals
                   FOR THE FIFTH CIRCUIT           Fifth Circuit
                                                                       F I L E D
                                                                     September 26, 2007
                                 No. 06-41623
                               Summary Calendar                    Charles R. Fulbruge III
                                                                           Clerk


CHRISTOPHER GARRETT

                                             Plaintiff-Appellant

v.

KENNETH PARTIN; ELENO QUINONEZ; DEREK SARTIN; LARRY
ADAMCIK; UNKNOWN CORRECTIONAL OFFICER #1; UNKNOWN
CORRECTIONAL OFFICER #2; UNKNOWN CORRECTIONAL OFFICER #3;
JOYCE MILLER; SANDRA EMSOFF; B BURNS; SANDRA CRAWFORD;
WINNIE BAKER; RHONDA MCQUEEN

                                             Defendants-Appellees


                 Appeal from the United States District Court
                   for the Eastern District District of Texas
                            USDC No. 6:05-CV-493


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Christopher Garrett, Texas inmate # 786065, proceeding pro se and in
forma pauperis, appeals the district court’s dismissal of his civil rights complaint
pursuant to 42 U.S.C. § 1997e for failure to exhaust administrative remedies.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41623

Garrett contends that he filed a Step One grievance based on deliberate
indifference but could not timely file it because he was first in a hospital and
then in a prison infirmary during the fifteen-day period allowed him by prison
procedures for filing a Step One grievance. The magistrate judge noted in his
consent opinion that the evidence showed Garrett had filed another, unrelated
grievance based on a disciplinary matter that was timely filed within the fifteen-
day period during which Garrett had to file his Step One grievance on the
deliberate indifference matter. Thus, the magistrate judge concluded Garrett
could have also timely filed the latter grievance.
      We review de novo a dismissal of a 42 U.S.C. § 1983 complaint for failure
to exhaust administrative remedies pursuant to 42 U.S.C. § 1997e. Days v.
Johnson, 322 F.3d 863, 866 (5th Cir. 2003). As amended, 42 U.S.C. § 1997e(a)
(West 2003) provides that:
            No action shall be brought with respect to prison
            conditions under section 1983 of this title, or any other
            Federal law, by a prisoner confined in any jail, prison,
            or other correctional facility until such administrative
            remedies as are available are exhausted.

Exhaustion is mandatory, and we have strictly construed the exhaustion
requirement of 42 U.S.C. § 1997e. Days, 322 F.3d at 866.
      In Days, a Texas inmate alleged that he was unable to comply timely with
the prison grievance procedure due to a serious injury. We vacated the district
court’s dismissal of his complaint for failure to exhaust administrative remedies
and remanded the case. We determined that because Days’s injury prevented
him from timely filing a grievance and his untimely grievances were returned
unprocessed, Days had exhausted the administrative remedies that were
personally available to him. 322 F.3d at 867.
      Unlike the inmate in Days, the evidence properly admitted into court
shows that Garrett did not attempt to exhaust the administrative remedies that
were personally available to him. Accordingly, we AFFIRM the dismissal of

                                        2
                                 No. 06-41623

Garrett’s civil rights complaint for failure to exhaust available administrative
remedies.
      AFFIRMED.




                                       3